318 S.W.3d 311 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Dwayne WINGO, Defendant/Appellant.
No. ED 93197.
Missouri Court of Appeals, Eastern District, Division Five.
August 17, 2010.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Defendant, Dwayne J. Wingo, appeals from the judgment entered after a jury found him guilty of robbery in the first degree and resisting arrest. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).